Citation Nr: 0500061	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  99-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997, 
for the grant of service connection for post-operative spinal 
stenosis of L4-L5 (low back disability).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954, including combat service in the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
VA Regional Office (RO) in Houston, Texas, that granted 
service connection for post-operative spinal stenosis at L4-
L5 and assigned a 60 percent disabling, effective August 27, 
1997.  In his timely appeal of this determination to the 
Board, the veteran challenges the effective date of service 
connection, which included his allegation that of clear and 
unmistakable error in a June 10, 1994, rating decision.  

When this case was initially before the Board in July 1999, 
it was remanded to afford the veteran a Board hearing, which 
was conducted via videoconference in May 2000 before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board).

When this matter was again before the Board in September 
2000, the Board granted an effective date of August 1, 1997, 
but no earlier, for the veteran's post-operative spinal 
stenosis of L4-L5.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In doing so, the Board determined that the veteran had not 
presented a valid claim alleging clear and unmistakable error 
in a June 10, 1994, RO rating decision.  

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2002 order, the Court affirmed the 
Board's September 2000 determination insofar as it affirmed 
the Board's holding that the veteran had not presented a 
valid claim alleging clear and unmistakable error in a June 
10, 1994, RO rating decision.  The Court, however, vacated 
and remanded the Board's decision as to the other theories 
advanced in support of the earlier effective date claim due 
to the November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In light of the foregoing, the Board has 
recharacterized the issue on the title page to reflect that 
actions taken by the Board and by the Court.

When this case was again before the Board in July 2003, it 
was remanded for further development, which has been 
accomplished.  

In October 2004, the veteran, accompanied by his attorney, 
testified at a second hearing conducted before the 
undersigned Veterans Law Judge; this one was held in 
Washington, DC.  


FINDINGS OF FACT

1.  In May 1954, the veteran filed a formal application of 
service connection for residuals of a back injury

2.  In an August 1955 rating decision, the RO denied the 
veteran service connection for back disability; however, 
because the August 1955 letter advising the veteran of the 
determination was not sent to his address of record, the 
veteran was not notified at the time of the determination.

3.  In an April 1996 rating decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for the residuals of an in-service back injury; later that 
month, the RO notified the veteran of the decision and of his 
appellate rights, but he did not appeal this determination, 
and the decision became final.

4.  On August 1, 1997, the veteran filed an application to 
reopen a claim of service connection for back disability.

5.  In a September 14, 2000, decision, the Board granted 
entitlement to an effective date of August 1, 1997, and no 
earlier, for the establishment of service connection for low 
back disability; in doing so, the Board specifically 
determined that the RO's June 10, 1994, rating action was not 
clearly and unmistakably erroneous.

6.  In a December 2002 order, the Court affirmed the Board's 
September 14, 2000, decision, insofar as it determined that 
the June 10, 1994, RO rating decision was not clearly and 
unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The RO's August 1955 rating decision denying service 
connection for back disability did not become final until one 
year from the date the veteran was notified in April 1996 of 
the RO's April 1996 rating decision confirming and continuing 
the previous denial of that claim.  38 U.S.C.A. §§ 5104(a), 
7105(b)(2), (c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), (b) (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993).

2.  The criteria for an effective date earlier than August 1, 
1997, for a grant of service connection for back disability, 
have not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 
5304(c), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 
3.654(a), 3.700(a)(1)(i), 20.1400(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to an effective date prior to August 1, 1997, for 
service connection for low back disability, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran, his prior 
representative, and his current attorney have been provided 
with a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that discuss the pertinent 
evidence and the laws and regulations related to the claim.  
In addition, pursuant to the Court's December 2002 order, in 
July 2003, the Board remanded this case specifically for the 
RO to send the veteran a letter that complied with the VCAA, 
which it did in February 2004.  Indeed, in reply to the RO's 
letter, in a signed June 2004 statement, the veteran reported 
that he had no additional evidence to submit, i.e., he had 
filed everything in his possession in support of this claim.  
The veteran was also notified of the pertinent laws and 
regulations during the May 2000 and October 2004 Board 
hearings.  In light of the foregoing, the Board finds that VA 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini.

With respect to VA's duty to assist, the Board notes that it 
is beyond doubt that there is no outstanding evidence that 
has not been associated with the claims folder.  In this 
regard, the Board points out the issue involved is 
entitlement to an effective date prior to August 1, 1997, for 
service connection for low back disability, and that this 
case turns on the impact of the RO's April 15, 1996, notice 
letter advising the veteran of its April 1996 determination 
that confirmed and continued a prior denial of service 
connection for low back disability.  Moreover, the veteran's 
attorney does not dispute that the notice was sent by VA in 
April 1996 and that the veteran timely received that notice.  
Further, in May 2000 and October 2004, the veteran, 
represented by his former representative and thereafter by 
his attorney, testified at hearings before the undersigned 
Veterans Law Judge.  In light of the foregoing, there is no 
pertinent identified evidence that has not been accounted 
for, and the veteran's attorney has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the appellate record demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would further aid him in substantiating his claim.  

In making these findings, the Board observes that the Court 
has held that even the failure to comply with the notice 
requirement of the VCAA is not prejudicial to the veteran if, 
as here, based on the facts alleged, no entitlement exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In 
addition, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced 
even by failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  In light of the foregoing, the Board 
finds that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the consideration of this case.  

Background

In May 1954, the veteran filed his initial claim of service 
connection for the residuals of an in-service, October 1951, 
back injury.  In an August 1955 rating decision, the RO 
denied this claim, and later that month, mailed him a letter 
notifying him of the determination.  That letter, however, 
was sent to the veteran at 1617 San Francisco, Laredo, Texas, 
rather than his last address of record, 1617 Islla Street, in 
Corpus Christi, Texas.

In December 1993, the veteran filed a claim seeking 
nonservice-connected pension benefits, which although 
initially denied, was subsequently granted by the RO.  The 
Board notes that the veteran challenged as clearly erroneous 
VA's "failure" to adjudicate a claim of service connection 
for residuals of an in-service back injury, and by neglecting 
to even acknowledge that a November 26, 1993, VA MRI of the 
head revealed that a suspected legion of the spinal cord.  
Specifically, the veteran argued that, when he filed his 
application for VA benefits in December 1993, he was actually 
claiming service connection for a back injury.  As noted in 
the introduction, in September 2000, the Board denied the 
veteran's CUE claim, and in December 2002, the Court affirmed 
this determination.

In March 1996, the veteran filed an application to reopen a 
claim of service connection for back disability.  In an April 
1996 rating decision, the RO denied his petition, and in an 
April 15, 1996, letter, notified the veteran of the 
determination and of his appellate rights.  The veteran did 
not appeal the decision it became final.  As will be 
discussed below, the veteran acknowledges receiving notice of 
the April 1996 rating decision.

On August 1, 1997, the veteran filed another application to 
reopen his back disability claim.  Based on evidence 
subsequently received at the RO, in August 1998, the RO 
granted service connection for the veteran's low back 
disability and assigned an initial 60 percent rating, 
effective August 27, 1998.  The veteran perfected an appeal 
of this determination, asserting that an earlier effective 
date for service connection was warranted.  

In May 2000, the veteran and his spouse, accompanied by the 
veteran's former representative, testified at a hearing held 
before the undersigned Veterans Law Judge.  During the 
hearing, the veteran asserted that the effective date of 
service connection should have been November 26, 1993, 
because that was when VA found the lesion on his back.  He 
also maintained that there was CUE in a June 10, 1994, rating 
decision because the RO did not adjudicate his application to 
reopen a back disability claim.

In a September 2000 decision, the Board granted an effective 
of August 1, 1997, and no earlier, for the veteran's low back 
disability; the Board explained that was the date of receipt 
of the veteran's application to reopen.  In this decision, 
the Board denied the CUE aspect of his claim.  

As discussed above, in a December 2002 order, the Court 
affirmed the Board's September 2000 determination insofar as 
it affirmed the Board's holding that the veteran had not 
presented a valid claim alleging clear and unmistakable error 
in a June 10, 1994, RO rating decision, but remanded the 
other earlier effective date theory because VA had not issued 
the veteran a letter advising the veteran of the enactment of 
the VCAA and its impact on his claim.

In July 2003, to comply with the Court's December 2002 order, 
the Board remanded this case so that the RO could issue the 
veteran a letter advising the veteran of the VCAA and its 
impact on his claim.  In remanding the matter, the Board also 
observed that in May 2003 statement, the veteran maintained 
that, prior to August 1997, he had not received notice from 
VA that his original claim, which he filed in May 1954, had 
been denied in an August 1955 rating action.  Thus, he called 
into question the finality of the August 1955 rating action, 
an issue that, to date, had not been considered by VA.  The 
Board indicated that this contention regarding an alleged 
procedural defect directly impacted on the earlier effective 
date claim.  In the remand, the Board also pointed out that 
the veteran alternatively maintained that the effective date 
should be in October 1951, when he sustained the back 
disability due to trauma sustained in a parachute landing.  

Consistent with the Board's remand instructions, in February 
2004, the RO sent the veteran a comprehensive letter advising 
him of the enactment of the VCAA and its impact on his claim.  
In the letter, the RO also instructed him to submit any 
evidence that would support the above contentions.

In a May 2004 rating decision, a copy of which was issued to 
the veteran as part of the SSOC dated that same day, the RO 
confirmed and continued the denial of an effective date for 
service connection prior to August 1, 1997.  In doing so, the 
RO reasoned that the veteran's initial claim of service 
connection for back disability was denied in August 1955 and 
that he had received notice of that decision but had not 
appealed.   The RO further held that there was no 
communication received from the veteran prior to April 1996 
that could constitute an application to reopen.

In a June 2004 statement, the veteran took issue with the 
conclusions stated in the RO's May 2004 SSOC, in which it 
determined that he had received notice of its August 1955 
determination; the veteran pointed out that it was not sent 
to his address of record.  He maintained that he did not 
receive the notice letter and argued that because he did not 
receive, he was precluded from filing a Notice of 
Disagreement (NOD).  As such, because the May 1954 claim 
remained open, he was entitled to an earlier effective date 
for service connection for his low back disability.  

During the October 2004 Board hearing, the veteran reiterated 
his contention that the August 1955 notice letter was sent to 
an incorrect address, and stressed that therefore the May 
1954 claim remained open.  Moreover, he argued that because 
he had not received notice, new and material evidence was not 
required to reopen the claim in April 1996.  As such, he 
maintained that the rating action adjudicated a different 
issue, i.e., whether new and material evidence was received 
to reopen a claim of service connection for low back 
disability versus whether service connection was warranted 
for low back disability.  In doing so, while acknowledging 
that he received notice of the April 1996 determination, he 
characterized the April 1996 rating action as "wholly 
irrelevant" to this issue because it related to a different 
claim.

Contentions

The veteran, citing the Court's decision in Hauck v. Brown, 6 
Vet. App. 518 (1994) for the proposition that a claimant may 
be entitled to receive an earlier effective date if a prior 
RO decision is not final, essentially maintains that because 
he did not receive notice of the RO's August 1955 
determination denying service connection for low back 
disability, the claim has remained open until service 
connection was established in August 1998.  In this regard, 
his attorney, while acknowledging that the veteran received 
the RO's April 15, 1996, notice letter advising him that his 
application to reopen a claim of service connection for low 
back disability had been denied earlier that month because 
new and material evidence had not been received, argues that 
that April 1996 notice did not cure the earlier procedural 
defect, and that the May 1954 service connection claim 
remained pending because he did not receive the August 1955 
notice.  

In support of this theory of recovery, the veteran's attorney 
argues that requiring a veteran to infer from a later 
decision notification of an earlier determination penalizes a 
veteran for not noticing a VA error until many years later.  
His attorney, further maintained the veteran's receipt of the 
April 1996 notice letter was "a non-issue" and was "wholly 
irrelevant" to the issue concerning whether he had received 
notice of the August 1955 denial because they related to 
different claims, i.e., whether new and material evidence had 
been presented to reopen a claim of service connection for 
back disability rather than whether service connection was 
warranted for back disability.

The veteran alternatively maintains that the effective date 
should be in October 1951, when he sustained the back 
disability due to trauma sustained in a parachute landing.

A.  Presumption of regularity

In an August 1955 rating decision, the RO denied service 
connection for low back disability.  At the time of the 
rating decision, documents of record reflect that the 
veteran's address was listed at 1617 Islla Street, in Corpus 
Christi, Texas; however, the RO's August 1955 letter 
notifying the veteran of the August 1955 determination was 
sent to 1617 San Francisco, in Laredo, Texas.  

The Court has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that an 
RO advised the veteran of the August 1955 determination, 
unless rebutted by clear and convincing evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
declared, however, the VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran of the 
determination.  See Fluker v. Brown, 5 Vet. App. 296, 298 
(1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  In light 
of the foregoing, the Board finds that the presumption of 
regularity has been rebutted and that the veteran's May 1954 
claim remained pending at the time of the RO's April 1996 
determination.  See 38 U.S.C.A. § 5104(a), (b); Best v. 
Brown, 10 Vet. App. 322, 325 (1997); 38 C.F.R. § 3.104(a).  

B.  Impact of the April 1996 RO letter advising the veteran 
that his application to reopen a claim of service connection 
for back disability had been denied.

As the undersigned Veterans Law Judge explained during the 
October 2004 Board hearing, in Bernard v. Brown, the Court 
essentially held that new and material was a sub-issue, an 
evidentiary threshold, which had to be overcome in order for 
service connection to be established.  The Court stated,

It is axiomatic that claimants do not 
submit claims merely for reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.  

Bernard v. Brown, 4 Vet. App. at 392.

To emphasize and clarify this point, the Bernard Court 
continued, "Although the two questions are distinct, they 
are components of a single claim for benefits under a law 
that affects the provision of benefits by the Secretary."  
Id.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); West v. Brown, 7 Vet. App. 329, 332 (1995) 
(implicitly overruled on other grounds).  

In addition, the Board notes that an appeal consists of a 
timely filed NOD, in writing, and after an SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  A claimant, or his 
representative, must file a NOD with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him; 
otherwise, that determination becomes final.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  A Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
the mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b); see also 38 U.S.C.A. § 7105 (d)(3).  

In light of the foregoing, the Board concludes that because 
the veteran acknowledges receipt of the RO's April 15, 1996, 
letter notifying him of its April 1996 rating decision 
denying service connection for back disability on the basis 
that new and material evidence had not been submitted, he had 
one year from the date of that letter to file an NOD.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a); see also 
Bernard.  Further, because it is undisputed that VA received 
no pertinent communication from the veteran prior to August 
1, 1997, the April 1996 rating decision became final.  Id.  

The Board also finds that the April 15, 1996, notice letter 
cured any procedural defect stemming from the RO's mailing of 
the August 1955 notice letter to the wrong address.  In 
essence, because of VA's error, the veteran's May 1954 back 
disability claim remained open until the one-year appeal 
period following the April 1996 adjudication, which has since 
expired.  Because the veteran did not challenge that 
determination within a year of receiving the notice, an 
effective date prior to August 1, 1997, is not available 
because the effective date for a grant of service connection 
on the basis of the receipt of new and material evidence 
following a final prior disallowance is the date of receipt 
of the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  Therefore, VA has assigned the earliest 
possible effective date for its grant of the reopened claim, 
which was received by VA on August 1, 1997.

In reaching this determination, the Board points out that the 
veteran's attorney conceded at the October 2004 Board hearing 
that the veteran received notice of the April 1996 
determination, which confirmed and continued the denial of 
service connection for back disability on the ground that new 
and material evidence had not been submitted.  The Board 
notes that the veteran is bound by the representations of his 
attorney because once he has authorized his attorney to act 
on his behalf, he is, under the laws of agency, bound by the 
acts of his representative.  See Anderson v. Brown, 9 Vet. 
App. 542, 547 (1996); see also Splane v West, 216 F.3d 1058, 
1070 (Fed. Cir. 2000).  Moreover, the veteran is challenging 
the basis for the April 1996 denial, rather than whether he 
received notice of the April 1996 determination.  The bottom 
line remains, however, that his back disability claim, 
regardless of the basis, was denied in an April 1996 rating 
decision, that he received notification of that denial and of 
his appellate rights, and that he did not appeal.  As such, 
finality attached to the April 1996 rating action.

C.  Other Arguments

As noted above, the veteran also maintains that the effective 
date should be in October 1951, when he sustained the back 
disability due to trauma sustained in a parachute landing.  
The veteran, however, served on active duty from April 1951 
to April 1954, and thus an effective date of service 
connection, retroactive to when he was on active duty, is 
prohibited.  38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. 
§§ 3.654(a), 3.700(a)(1)(i) (2004).  

Finally, as noted in the introduction, in the September 2000 
Board decision, the Board determined that the June 10, 1994, 
RO rating action was not clearly and unmistakably erroneous, 
and in its December 2002 order, the Court affirmed the 
Board's determination.  Thus, pursuant to 38 C.F.R. 
§ 20.1400(b), this basis for an earlier effective date is 
foreclosed by the Court's holding.  See Winsett v. Principi, 
341 F.3d 1329 (Fed. Cir. 2003).  


ORDER

An effective date of service connection for low back 
disability, prior to August 1, 1997, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


